DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 27, 2021, have been fully considered, in view of the amendments to the claims, and are persuasive.
Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180218958 (see, e.g., FIG. 5, paragraph 55) and US 11017952 (see, e.g., FIG. 3, column 3 lines 44-51, column 4 lines 47-62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848